Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). Although County Court’s colloquy was brief, defendant signed a detailed written waiver of the right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]), and he acknowledged to the court that he understood that he was forgoing the right to appeal (cf. People v Bradshaw, 18 NY3d 257, 267 [2011]). The valid waiver encompasses any challenge by defendant to the severity of the sentence (see Lopez, 6 NY3d at 255). Present — Scudder, P.J., Fahey, Carni, Lindley and Sconiers, JJ.